Citation Nr: 1110078	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  08-09 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, characterized as a partially torn meniscus.

2.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1962.

This matter is on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in September 2009.  A transcript of the hearing is of record.

This case was remanded by the Board in November 2009 for further development and is now ready for disposition.


FINDINGS OF FACT

1.  A right knee disorder was not shown in service or for many years thereafter, and is unrelated to service.  

2.  A right ankle disorder is not currently shown.  


CONCLUSIONS OF LAW

1.  A right knee disorder, characterized as a partially torn meniscus, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

2.  A right ankle disorder was not incurred in or aggravated by service, and is not currently shown.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in that same March 2007 letter, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issues on appeal.  
Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and the Veteran has submitted his own private treatment records.  

Next, in September 2009 the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the September 2009 hearing, the undersigned Veterans Law Judge identified the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the onset of the Veteran's ankle disorder (T. at 4-5), what treatment he received on his right knee (T. at 15-16), and the possible existence of records that have not yet been acquired (T. at 16-18).  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, the hearing identified the existence of possible outstanding evidence that has not been acquired, which served primarily as the basis for the Board's remand in November 2009.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As noted above, this case was remanded by the Board in November 2009 for further development.  There, the Board instructed the AMC to make another attempt to acquire service treatment records, particularly from Fort Gordon, Georgia, as well as any post-service treatment records that may exist from the professional baseball franchises for which he played.  Additionally, the Board directed that he be scheduled for a VA examination in order to determine the nature and etiology of his knee and ankle disorders.  

The correspondence in the claims file since the time of this remand indicates that none of the requested evidence has been obtained.  However, as discussed directly below, the Board is satisfied there was substantial compliance with this remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Specifically, in a letter to the Veteran dated in February 2010, the AMC essentially listed/indentified the development discussed in the Board's November 2009 remand.  In order to accomplish this development, he was asked to identify the units he was attached while stationed at Fort Gordon, Georgia, as well as the names of any base hospitals he was treated at during this time.  Moreover, in this same letter, the AMC requested that the Veteran complete a VA Form 21-4142, which would authorize the release or post-service records from the baseball organizations he played with.  To date, the Veteran never responded to this information request.  Such was noted in a September 2010 supplemental statement of the case (SSOC).

Next, the Veteran was sent a letter in April 2010 informing him that a request had been made to schedule him for a VA examination, and that he would be contacted by a nearby VA medical facility as to the date, time, and place of that examination.  He was specifically advised that a failure to report for the examination could result in a denial of his claims.  The Veteran subsequently replied to the RO that he was presently outside the country and asked that his examination be rescheduled in July.  

A letter was then sent to the Veteran in July 2010, which advised him that an examination had been scheduled.  The Veteran responded that same month by asking that his examination be conducted through the Orlando VA Medical Center (VAMC) instead of the Daytona VA Outpatient Center (VAOC).  A September 2010 report of contact shows that the RO asked for the Veteran to be scheduled for an examination through the Orlando VAMC, but that the request was denied due to jurisdictional reasons.  The Veteran was advised of such in a September 2010 letter.  Specifically, he was told that his request to have his examination at the Orlando VAMC could not be honored.  He was also advised that "[i] you would like us to request your exam at the Daytona VA OPC please let us know within the next 10 days."  The Veteran has yet to respond.  However, another request to have the examination conducted at the Orlando VAMC was received from his representative in October 2010.  

In November 2010, the Veteran was sent an SSOC that outlined the procedural history discussed above.  He was again advised that his failure to appear for the scheduled VA examination could have an adverse effect on his appeal.  Reference was made to 38 C.F.R. § 3.655 that states, in pertinent part, that it is the Veteran's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.   

In considering whether the AMC's actions constitute substantial compliance, the Board has taken into account the Veteran's statements that he was out of the country at the time he was scheduled for his VA examination.  While there may be occasional scheduling conflicts, it should be emphasized that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the veteran to submit to a VA examination if she is applying for, or in receipt of, VA compensation or pension benefits, see Dusek v. Derwinski, 2 Vet. App. 519 (1992), and must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  See Olson v. Principi, 3 Vet. App. 480 (1992).

Here, the AMC voluntarily attempted to reschedule the Veteran for a VA examination, but was unable to contact him after both writing him and calling him at his listed phone number.  Moreover, the AMC was unable to attempt to acquire the possible outstanding records without the Veteran's information and authorization, making recovery these records substantially impossible.  Finally, it bears noting that while he might have been at times out of the country, his representative (who received a copy of every correspondence sent by the AMC) was not, and could have responded to the AMC's requests in a timely manner. 

Overall, as mentioned above, compliance under Stegall need not be "strict compliance," but rather "substantial compliance" with the Board's instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2009) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  In this case, although the Board's remand directives were not completed, a diligent effort was made by the AMC to fulfill its obligations.  Accordingly, the Board finds that the Board's November 2009 remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Entitlement to Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

As was noted above, the Veteran was scheduled for a VA examination in May 2010, but failed to appear.  In the context of service connection claims, when a veteran fails to appear for a scheduled VA examination, the claim shall be rated based on the other evidence of record.  38 C.F.R. § 3.655 (2010).  

In this case, the Veteran served in the Army from July 1960 to June 1962.  According to his statements at his hearing before the Board in September 2009, he played regularly on the competitive baseball team at Fort Gordon, Georgia.  It was during this time that he claims that he injured his right knee and ankle.  

The Veteran's service treatment records reflect no complaints of, treatment for, or a diagnosis related to the right knee or right ankle, or any symptoms reasonably attributed thereto.  The only baseball-related injury noted while on active duty was a pulled muscle in his right shoulder in June 1961.  At the time his discharge, a physical examination in June 1962 also noted a scar on his right elbow, but there was no indication of past treatment or injuries related to his right ankle or knee.  Nevertheless, the undersigned found the Veteran's report of having sport-related injuries to his ankle and knee to be credible.  However, for the reasons discussed below, the Board does not find that service connection is warranted.

Right Knee Disorder

First, regarding his right knee complaints, the post-service evidence does not indicate the presence of a knee disorder to the Veteran's right knee until he was diagnosed with a medial collateral ligament sprain and a degenerative tear to the meniscus in September 1999.  He underwent a partial meniscectomy that same month.  However, the Board emphasizes the multi-year gap between discharge from active duty service in 1962 and the first clinically observed right knee disorder in 1999 (approximately a 37-year gap).  Therefore, a continuity of symptoms has not been established based on the competent evidence.  

In addition to the documented post-service treatment records, the evidence includes the Veteran's statements asserting continuity of symptoms.  In such cases, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this regard, it is true that the Veteran is competent in some cases to self-diagnose some disorders despite his status as a lay person.  However, he is not competent diagnose a disorder such as osteoarthritis of the knee, as it is not a disorder that may be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.")

Nevertheless, the Veteran's lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Significantly, the Board finds that the Veteran's reported history of a continued right knee disorder since active service is inconsistent with the other evidence of record.  Indeed, while he stated that his disorder began in service, there are no records indicating that he ever experienced an injury to his right knee, and the separation examination in June 1962 was absent of any right knee complaints.  Indeed, the post-service evidence does not reflect treatment related to a right knee disorder until his meniscectomy approximately 37 years following active service.  Caluza, 7 Vet. App. at 498; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

Further, the Board cannot ignore the fact that the Veteran enjoyed a 20 year history of playing professional baseball, and that 13 of those years was spent playing on Major League Baseball teams.  See Hearing Transcript (T) at 10, 11.  Such begs the question as to whether any injury that occurred in service resulted in any chronic residuals.  Indeed, by his own admission, the Veteran testified that he never sought treatment for a right knee disorder throughout his baseball career.  T. at 18.  Recognition is given to the Veteran's assertion that he consistently played with the pain out of fear of losing his starting position.  T. at 10.  However, given his impressive career in a professional sport, the undersigned does not find that history to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  The Veteran also admitted that no medical professional had ever related his current knee problems to the remote injury that occurred during his active service.  T. at 17.  

Thus, the Board has weighed the Veteran's statements as to continuity of symptomatology against the lack of recorded treatment while in service or for 37 years after he left active duty service and finds his recollections as to symptoms experienced in the distant past, made in connection with a claim for benefits, to be less probative.  The Board notes that this matter was remanded to permit the Veteran the opportunity to submit supporting medical evidence, but that he has never responded to this inquiry.  Therefore, continuity has not here been established, either through the competent evidence or through his statements.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's right knee disorder to active duty, despite his contentions to the contrary.  Specifically, the competent evidence does not indicate that he had any clinically recognized symptoms related to his right knee prior to September 1999.  Therefore, service connection for a right knee disorder is also not warranted on this basis.  

Right Ankle Disorder

With regard to the Veteran's claim of a right ankle disorder, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110, 1131; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  The Court has also held that in the absence of proof of a present disability, there can be no valid claim for service connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 225.  The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the claim was filed in January 2007; a clinical diagnosis of a right ankle disability was not of record at that time (resolved or unresolved) nor at any time subsequently since the claim has been pending.  Instead, the Veteran merely relates that he has pain in his ankle.  T. at 13.  He even states that no physician has ever diagnosed him as having an actual disability of the ankle or attributed his current pain to his active service.  T. at 14.  Moreover, as to his complaints of chronic ankle pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Therefore, service connection for a right ankle disorder is not warranted.

Regarding both claims, the Board has also considered the statements made by the Veteran relating these disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of disorders to either his ankle or knee.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  Because joint disorders are generally not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed nature or etiology of any disorders to the Veteran's right ankle or knee are found to lack competency.

 In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for a right knee disorder, characterized as a partially torn meniscus is denied.

Service connection for a right ankle disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


